Citation Nr: 0118557	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.F.



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty from September 1942 to February 
1946.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to 
compensation under 38 U.S.C.A. § 1318.  The Board notes that 
the appellant also appealed the RO's March 1999 decision to 
deny entitlement to 38 U.S.C. Chapter 35 benefits and the 
determination that new and material evidence had not been 
presented for service connection for the cause of the 
veteran's death.  The RO subsequently determined that the 
March 1999 decision was erroneous with regards to the 
38 U.S.C. Chapter 35 benefits and awarded entitlement to such 
benefits.  In addition, during a hearing held before the 
undersigned in April 2001, the appellant withdrew all issues 
from appeal, with the exception of the issue of entitlement 
to 38 U.S.C.A. § 1318 benefits.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The appellant asserts that the 
veteran should have been rated totally disabled due to 
individual unemployability effective from October 7, 1970.  
She contends that although the veteran was self employed and 
worked as a barber in his barber shop, this did not 
constitute substantial gainful employment.  She reported that 
he frequently left the shop as he was unable to perform his 
work due to his anxiety.  She also reported that he was 
unable to support the family, that she had to begin working 
in order to help support the family, and that they had to go 
on welfare at one point during the early 1970's. 

The veteran was rated totally disabled due to his service 
connected anxiety reaction for over 9 years prior to his 
death in April 1983.  An income, net worth, and employment 
statement, dated in March 1973, indicates that the veteran 
reported that he became totally disabled on October 22, 1972, 
the date of his hospitalization.  He indicated that he closed 
his barber shop on December 31, 1972.  He also indicated that 
during the 12 month period before he became totally disabled, 
he worked in his barber shop for 6 months, earning $2,659.78.  
It is not clear whether or not this was during the 6 months 
immediately preceding his disability.

The record indicates that during the early 1970's, the 
veteran was hospitalized on numerous occasions; he was 
hospitalized in October and November 1970, May and June 1971, 
and from October 1972 to April 1973.  The discharge summaries 
of each of these hospitalizations indicate that the veteran 
was referred to the outpatient mental hygiene clinic.  The 
Board notes that the outpatient treatment records for this 
time-period are not associated with the claims file.  The 
record also indicates that he received outpatient treatment 
subsequent to this time; however, such records are not 
associated with the claims file.  It is noted that the RO 
last requested copies of the veteran's outpatient treatment 
records in March 1970.  Outpatient treatment records dated 
subsequent to March 1970 are not associated with the claims 
file.  These records may provide additional information as to 
the appellant's ability to work and run his barber shop prior 
to the assignment of his total disability rating in October 
1972.  The Board additionally finds that the complete 
inpatient records from this time-period may also provide 
additional information on this issue and should therefore be 
obtained and associated with the claims file.  

The record further indicates that the veteran was 
hospitalized on various occasions between 1976 through 1981; 
however, the VA hospital records for these hospitalizations 
are not associated with the claims file.  While these 
hospitalizations occurred outside of the time-period in 
question (1970-1972), it is still possible that these records 
may contain information pertinent to the issue at hand.  The 
Board thus requests that all inpatient and outpatient VA 
medical records for the period beginning in 1970 be 
associated with the claims file.     

It appears from the record that the veteran applied for 
vocational rehabilitation in 1969.  An August 1969 outpatient 
treatment report states that he applied for vocational 
rehabilitation, and an October 1969 treatment report states 
that he was told that he was not eligible for vocational 
rehabilitation.  An August 1971 counseling report also states 
that the veteran needed training into another vocation.  
These records may also provide pertinent information and 
should therefore be obtained and associated with the claims 
file.    

Given the appellant's assertions, the fact that the veteran's 
total disability rating is just a few months short of the 
required 10 years for establishing entitlement to 38 U.S.C.A. 
§ 1318 benefits, and the fact that the veteran's March 1973 
income and employment statement indicated that he only worked 
for 6 months during the one year period prior to October 
1972, it is important to obtain any documents that may shed 
light on the veteran's employment status during this 
pertinent time-period, especially for the period from April 
through October 1972.  The RO should thus ensure that any 
documents that may be pertinent to this issue are obtained 
and associated with the claims file.  The RO should also 
provide the appellant with the opportunity to submit any 
evidence that may be pertinent to this matter. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should take the necessary 
steps to obtain all of  the veteran's VA 
outpatient treatment records beginning 
from March 1970.  The RO should also 
obtain all of the veteran's VA inpatient 
treatment records beginning from March 
1970.  

3.  The RO should take the necessary 
steps to obtain the veteran's vocational 
rehabilitation folder.

4.  The RO should provide the appellant 
with the opportunity to submit any tax or 
other official documents in support of 
her assertion that the veteran did not 
have substantial gainful employment 
beginning from 1970, and particularly for 
the period beginning in April 1972.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
The RO is advised that the regulation 
pertaining to entitlement to 38 U.S.C.A. 
§ 1318 changed while this appeal was 
pending.  The RO should therefore ensure 
that all applicable laws and regulations 
are considered in accordance with the 
requirements set forth in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





